[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 13 2007
                               No. 06-16489                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 97-00011-CR-1-MP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EDWARD LAMONA JOHNSON, JR.,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (June 13, 2007)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Edward Lamona Johnson, Jr., proceeding pro se, appeals the district court’s
denial of his motion to dismiss count one of the indictment pursuant to

Fed.R.Crim.P. 33, which he styled as a motion to dismiss count one of the

indictment under Rule 33. A jury found Johnson guilty in 1997, and he filed the

motion on October 13, 2006. The district court denied Johnson’s motion to

dismiss count one of the indictment, finding that his motion was not filed within

three years of the verdict in his case, as required by Fed.R.Crim.P. 33(b)(1).

       Although Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed,

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998), when an

appellant fails to raise an argument in his initial brief, that issue is abandoned.

United States v. Thomas, 242 F.3d 1028, 1033 (11th Cir. 2001). Here, although

we must construe Johnson’s brief liberally, he fails to challenge in any way the

district court’s conclusion that his motion was untimely under Fed.R.Crim.P.

33(b)(1). Timeliness is the only issue the district court decided, and Johnson

abandons any argument related to that issue. Accordingly the decision of the

district court is

       AFFIRMED.




                                            2